Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 13 recites the limitation "the voltage".  There is insufficient antecedent basis for this limitation in the claim. It is unclear what is the voltage applied to anodes and cathodes is coming from. Specifically, there no previous mention if the anodes are connected to a power source such as the DC power source or another power source. It is unclear if it is the DC power source supplying voltage for hollow cathode effect, since the DC is used for biasing, which generally is used to attract ions as known in the art of plasma processing. Therefore, there is a suspicion that another, unmentioned power source, such as AC/RF may be used to generate the plasma. However, whether this is true or not is unclear. The dep claims to 13 are also rejected by dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (US 5587207) in view of Coutu (US 20120064245) and Boardman (US 20060011468).
 	Regarding claim 1. Gorokhovsky teaches in fig. 2b, c, 24 a chemical vapor deposition system for coating one or more workpieces, the system comprising: a. an hollow chamber (airtight tube 10 det desc para 2) comprising (i) a first end, (ii) an opposing second end (fig. 2b, c, 24 left/r ends), (iii) an interior space (see the figs, process space in tube) between the first end and the second end (see cited figs.), but does not teach a movable door for accessing the interior space of the chamber that is openable however Coutu teaches in fig. 1 a movable door 3080 [51] for accessing the interior space of the chamber 3000/3070 that is openable [51]; it would be obvious to those skilled in the art at the invention time to modify Gorokhovsky in order to facilitate access, transfer of substrates [0051] b. a modular, tubular shield (tubular liner 11 cover inner surface in the tube, det desc para 2, appears to be a module/standard component of the reactor, see all figs.) lining an interior surface of the chamber (see cited figs), wherein the tubular shield is sized to fit within the interior space of the chamber (as discussed, see figs), wherein the tubular shield is effective to prevent deposition of the coating onto the interior surface of the chamber (this is intended use without further adding further structures, MPEP 2114; further since it lines the tube, it prevents deposition/contact to the surf); c. one or more anodes (14, 300 det. desc para. 7 fig. 2c) positioned on the first and second ends of the chamber (fig. 2c, at opposite ends); and d. a DC power supply (there are two in fig. 2c) operably coupled to the chamber (fig. 2c, coupled thru the tube wall, and also connected to pulse generator G, fig. 4, det desc para. 124), a negative pulse for biasing the one or more workpieces (det desc para. 124 fig 5) but does not teach wherein the DC power supply is configured to apply said negative pulse and also the chamber and substrate as cathodes, however, Boardman teaches in fig. 1, 2 wherein the DC power supply 20 is configured to apply said negative pulse and also the chamber and substrate as cathodes (abstract, the substrate is also the chamber); Gorokhovsky teaches in fig 34d powering both substrate 607 and chamber element 611 to function as at least the cathode, det. desc para 155 140 141); it would be obvious to those skilled in the art at the time of the invention to modify Gorokhovsky to DC pulse bias the substrate/chamber as cathodes to coat free/screen substrates det desc para 140 and to create a plasma between anode/cathode, (b) draw an ionized 
 	Regarding claim 2. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein one or more of an external surface and an internal surface of each workpiece is coated (this is intended use related to the details of the processing and substrate which do not further structurally limit the apparatus, MPEP 2114, 2115).
	Regarding claim 3. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein the DC power supply is a pulsed DC power supply/as disc in claim 1 configured to apply a reverse pulse to the cathodes to discharge growing coating (neg pulsed voltage is reverse/opposite of positive).
 	Regarding claim 4. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein a geometry of the chamber comprises a circular cross-section (as disc in claim 1, it is a tube), wherein a longitudinal axis of the chamber extends perpendicular to the circular cross section (see all figs, length of extended tube thru center is normal to a cross-section of tube).

 	Regarding claim 6. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein the tubular shield comprises a first panel for lining a portion of the interior surface of the chamber, and a second panel for lining the remaining portion of the interior surface (it is noted that panel does not mean a specific structure other than a distinct part or section; Coutu teaches in separable/separated liner sections/panels 7020 and 6010 and it would have been obvious to make parts of a liner separable/panels to make elements better fit into chamber as oppose to one large piece requiring much space/opening; additionally per MPEP 2144.04 it has been held that separability was not patentable).
 	Regarding claim 7. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein the tubular shield comprises a foil fitted within the interior space of the chamber (11 is a tubular thin piece of material in the chamber fig. 2) and wherein the foil is removed via the door (see claim 8) and recycled or discarded after the coating is applied to the one or more workpieces (claim 8; this is not only an intended operation but also apart from the apparatus/not affecting it).
 	Regarding claim 8. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein after coating, the tubular shield is removed from the chamber via the movable door of the chamber (it is noted Coutu’s liners are removable/cleanable [0013] with a door opening the entire chamber fig. 1; therefore it would have been obvious to remove the liner from the door to perform maintenance; further, no structural lim is specified), and wherein the tubular shield is reworked and reused for a subsequent coating process (this is an intended operation/use and is not even associated with the apparatus but a separate process).
	Regarding claim 9. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein the negative pulse applied to cathodes is adjusted to maintain the hollow cathode effect within the interior space of the chamber (again this is related to intended use/process and not structurally limiting the apparatus; the contained/hollow cathode plasma is enhanced/activated by pulses det desc para 22, 73 124).
 	Regarding claim 10. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, further comprising a rack fixture for supporting and holding the workpieces in the predetermined arrangement inside the chamber (as disc in claim 13, fig. 2, showing 30/32 forming a rack holding the 2 in chamber).
 	Regarding claim 11. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein the predetermined arrangement comprises a spacing between the workpiece and the tubular shield (fig. 2c, space between 2, 11), and a predetermined spacing between workpieces (space between adjacent 2).
 	Regarding claim 12. Gorokhovsky in view of Coutu and Boardman teaches the system of claim 1, wherein the reactive gas is delivered via one or more gas lines coupled to the chamber (as disc in claim 1, via line 23 det desc para 5).
 	Regarding claim 13. Gorokhovsky in view of Coutu and Boardman teaches a chemical vapor deposition system for coating one or more workpieces, said system comprising: wherein each chamber of the processing chamber is hollow and includes (i) a first end, (ii) a second opposite end, (iii) an interior space between the first end and the second end, (iv) a movable door for accessing the interior space of the chamber, (v) a shield lining an inside of the chamber (see claim 1), and (vi) one or more fixtures (substrate holders 30+de spacer 32 det desc para 10) coupled to one or both of the first end and the second end (connected to lower end, fig. 2), the fixtures configured to position one or more workpieces (fig. 2, substrates 2 on them) within the interior space (fig. 2), wherein the fixtures are modular (32 has standardized sizes and part of overall holder assembly 32+30) and is configured to vary a spacing between individual workpieces of the one or more workpieces (fig. 2, each 2 is spaced apart by 32), but does not teach a plurality of process chambers, however Coutu teaches in fig 10, 11 [0074] his claim 19 two process chamber 10010/20; it would be obvious to those skilled in the art at the time of the invention to modify Gorokhovsky in order to increase throughput using a single process cycle [0074] and also able to process independently, his claim 19; b. a plurality of anodes (125) operatively coupled to each of the plurality of processing chambers (claim 1, duplicated into each of the dual chamber modification/Coutu); c. a pulsed DC power supply operatively coupled to each of the plurality of processing chambers (claim 
 	Regarding claim 14. Gorokhovsky in view of Coutu and Boardman, teaches the deposition system of claim 13, wherein each chamber is operably coupled to a vacuum pump (via Coutu fig. 10), and when the one or more workpieces are coated within the chamber (all the refs are about coating), the vacuum pump is operated to maintain the interior space of the chamber in vacuum (it is a vacuum pump and operation is related to intended use), and wherein one or both of internal and external surfaces of the workpieces, in any arrangement, are coated (intended use).
 	Regarding claim 15. Gorokhovsky in view of Coutu and Boardman teaches the deposition system of claim 13, wherein for each chamber of the plurality of processing chambers, one or more workpieces are loaded and unloaded via the moveable door (as disc, the access door opens the chamber entirely and is used for transfer).
 	Regarding claim 16. Gorokhovsky in view of Coutu and Boardman teaches the deposition system of claim 13, wherein the shield is a foil fitted within the interior space of the chamber (claim 7) and 
 Regarding claim 17. Gorokhovsky in view of Coutu and Boardman teaches the deposition system of claim 13, wherein the shield is modular and tubular in shape (claim 1), and includes a first panel and a second panel (claim 6) that overlap and interlock (via Coutu’s panel sections disc in claim 6 which overlap at the ends and tightly fit/interlock; also see Mpep 2144.04 about separability) to create a shield within the chamber (fig. 2), wherein after coating, the tubular shield lining is removed from the chamber via the movable door (claim 7) of the chamber, and wherein the tubular shield is reworked and reused for a subsequent coating process (claim 8).
 	Regarding claim 18.  Gorokhovsky in view of Coutu and Boardman teaches the deposition system of claim 13, wherein a design of the fixture is based on a geometry of the one or more workpieces (this does not specify a structural limitation; further this is an obvious aspect since the holders purpose is to hold particular substrates eg shown in fig. 2 hence must be structurally adapted to them) and wherein the design is further configured to maintain a threshold spacing between individual components of the workpieces (as disc in claim 13, fig. 2).
 	Regarding claim 19. Gorokhovsky in view of Coutu and Boardman teaches the deposition system of claim 18, wherein the threshold spacing is selected from either a minimum dimension of the individual components of the workpieces or a fixed separation value, whichever is lower, wherein the threshold spacing is configured to maintain the hollow cathode condition within the interior space (again, no specific structural lim is defined; it has spacing as disc in prev claims, the effect is also prev disc).
 	Regarding claim 20. Gorokhovsky in view of Coutu and Boardman teaches the deposition system of claim 13, wherein the gas line is configured to supply a cleaning gas to each chamber of the plurality of processing chambers (eg via Coutu vig 10 line/gas supply 10030 to each of two chambers; it is noted the gas type/chemical is an intended use which is process dependent/changed dep on usage and also not a structural element of the appts), wherein the cleaning gas is configured to clean the interior space of the chamber prior to and after each deposition run (as disc, it is an intended use).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/Primary Examiner, Art Unit 1718